Case: 14-11540    Date Filed: 12/23/2014   Page: 1 of 8


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11540
                         Non-Argument Calendar
                       ________________________

                        Agency No. A087-348-530



VYACHESLAV MARK BRATSLAVSKI,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (December 23, 2014)

Before HULL, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
                Case: 14-11540        Date Filed: 12/23/2014       Page: 2 of 8


       Vyacheslav Mark Bratslavski petitions for review of the Board of

Immigration Appeals’s (“BIA”) final order (1) vacating the Immigration Judge’s

(“IJ”) decision to the extent the IJ granted Bratslavski asylum, and (2) ordering

Bratslavski removed to Israel. Bratslavski, a native of Uzbekistan and citizen of

Israel, claimed past persecution and a well-founded fear of future persecution

based on his refusal to serve in the Israeli military as a conscientious objector. The

BIA concluded that, based on the IJ’s factual findings, Bratslavski was ineligible

for asylum as a matter of law. After review, we deny Bratslavski’s petition.1

                             I. FACTUAL BACKGROUND

       The facts supporting Bratslavski’s persecution claims are not in dispute.

According to Bratslavski’s credible hearing testimony and other record evidence,

Israeli citizens who refuse to comply with Israel’s compulsory military service law

are subject to prosecution and incarceration. Although there is a conscientious

objection exemption from military service, Israeli citizens rarely receive this

exemption because the Israeli military uses a very narrow definition of

conscientious objection. Alternatively, an Israeli citizen can receive a “Profile 21”


       1
         Where, as here, the BIA issues its own opinion and does not adopt the IJ’s decision, we
review the BIA’s opinion. Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir.
2007). To the extent the decision was a legal determination, our review is de novo. Castillo-
Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1195 (11th Cir. 2006). Factual determinations are
reviewed for substantial evidence, and we must affirm the BIA’s ultimate factual determination
of asylum ineligibility “if it is supported by reasonable, substantial, and probative evidence on
the record considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir.
2001) (quotation marks omitted).
                                                    2
              Case: 14-11540     Date Filed: 12/23/2014    Page: 3 of 8


exemption by being deemed to have physical or psychological disabilities that

render him unfit for military service. Israeli citizens who refuse military service

are subject to cycles of short (approximately one-month) prison terms until they

either agree to enlist or opt for a psychiatric exemption under Profile 21.

      Bratslavski is a follower of Tolstoy’s philosophy of non-violence. In

October 1999, while a college student in Israel, Bratslavski received notice from

the Israeli military for an interview, at which he was told he needed to enlist.

When Bratslavski refused, he immediately was arrested and taken to a military

prison, where he was housed with other conscientious objectors.

      That evening, a three-officer panel conducted a hearing and advised

Bratslavski he could either enlist or remain in prison. Based on his moral

principles, Bratslavski refused to enlist and was sentenced to a three-month prison

term. Bratslavski was told that at the end of his sentence, he would be called

before the panel again and asked to enlist. If he refused, Bratslavski would receive

another three-month sentence, and that this cycle could go on indefinitely.

      According to the military prison’s rules, after Bratslavski refused food and

water for three meals, he was administered an IV and placed in solitary

confinement with a suicide watch. Two days later, Bratslavski used a piece of

broken glass to attempt suicide by cutting his arm. Bratslavski’s wound was

treated and he was placed back in solitary confinement. Two days later,


                                              3
              Case: 14-11540      Date Filed: 12/23/2014   Page: 4 of 8


Bratslavski found more broken glass and again tried to cut himself. After his

second suicide attempt, Bratslavski received a certificate of mental disability and

Profile 21 exemption and was released.

      During his 21-day incarceration, Bratslavski was never physically harmed.

He and the other prisoners were subjected to moral pressure and intimidation

tactics, such as being lined up and yelled at.

      After his release, Bratslavski returned to the university, but did not graduate

due to financial reasons. Bratslavski claims his Profile 21 exemption made it

harder for him to find work in Israel. The background material in the record

indicates that Israeli citizens who are exempt from military service cannot obtain

certain “security sector” jobs that make up a large portion of Israel’s job market.

Additionally, although it is illegal, some private employers still consider an

employee’s military service record. Because an Israeli citizen exempt from service

under Profile 21 receives an exemption certification instead of a discharge

certification, private employers can glean an employee’s military service record.

As a result, Israeli citizens who receive a Profile 21 exemption can find work in

Israel, but their employment options are more limited.

      In Bratslavski’s case, he initially had trouble finding employment and

worked odd jobs, but eventually obtained a position as a sales agent. In June 2003,

Bratslavski was denied a promotion to sales manager after his interviewer learned


                                                 4
                  Case: 14-11540   Date Filed: 12/23/2014   Page: 5 of 8


he was a conscientious objector. Bratslavski looked for another managerial job,

but, when he could not find one, left Israel for the United States in November

2003.

        In January 2004, Bratslavski returned to Israel when a friend offered him a

managerial job in a grocery store. Bratslavski worked in this position until August

2005, when the grocery store burned down and he returned to the United States on

a tourist visa.

        Bratslavski overstayed his visa. The Department of Homeland Security

issued a Notice to Appear charging Bratslavski with removability pursuant to the

Immigration and Nationality Act (“INA”) § 237(a)(1)(B), 8 U.S.C.

§ 1227(a)(1)(B), for having remained in the United States beyond his

authorization. Bratzlavski does not dispute his removability as charged, but

contends that the BIA erred in denying him asylum.

                                   II. DISCUSSION

        To establish eligibility for asylum, an application must show either past

persecution or a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group or political opinion.

INA § 101(a)(42); 8 U.S.C. § 1101(a)(42)(A); Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1230-31 (11th Cir. 2005). To show persecution based on the

enforcement of a country’s compulsory military service law, the applicant must


                                               5
                 Case: 14-11540        Date Filed: 12/23/2014       Page: 6 of 8


prove either: (1) that he was “disproportionately punished for refusing to serve” on

account of a protected ground; or (2) that he was “forced to join an internationally

condemned military.” See Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1346

(11th Cir. 2008); Matter of A-G-, 19 I. & N. Dec. 502, 506 (BIA 1987).

Bratslavski does not contend that the Israeli military is internationally condemned.

Further, although Bratslavski was imprisoned after he refused to enlist in the Israeli

military, he did not present any evidence that he was punished any differently than

other non-exempt Israeli citizens who refused to serve.

       As the BIA explained, Bratslavski did not contend, and the IJ did not find,

that Bratslavski was punished more severely than other Israeli citizens who refused

to perform military service for reasons other than religious or political pacifism.

To the contrary, the record indicates that Bratslavski was afforded the typical due

process for an Israeli military court and was subjected to the usual penalties for

refusing to serve in the Israeli military. 2 Bratslavski also was treated according to

the military prison’s rules when he was placed in solitary confinement on an IV

after he refused food and water, he received medical care after his first suicide

attempt, and he was released from military prison upon receiving his Profile 21

       2
         Bratslavski, a native Russian speaker with limited understanding of Hebrew, complains
that he was not provided an interpreter or an attorney during the hearing. The record indicates,
however, that Israeli military court proceedings are conducted in Hebrew (with Arabic
translation), do not provide all of the procedural rights of civil criminal courts, may hear secret
evidence, and do not automatically provide free legal counsel. Further, Bratslavski did not
submit any evidence that his hearing differed from the hearings of other Israeli citizens who
refused to serve.
                                                     6
               Case: 14-11540     Date Filed: 12/23/2014    Page: 7 of 8


exemption. In fact, Bratslavski was detained for only three weeks and was never

physically harmed by prison officials.

      As the IJ acknowledged, Bratslavski’s account of his incarceration was

consistent with the background information Bratslavski submitted describing how

the Israeli military treats others who refuse military service, all of whom face

repeated cycles of short-term sentences until they either enlist or opt for a Profile

21 exemption. In other words, Bratslavski did not show that his punishment for

refusing to comply with Israel’s military service law was persecution on account of

his religious or political views. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434,

437-38 (11th Cir. 2004).

      Alternatively, Bratslavski contends he will face economic persecution if

returned to Israel because his Profile 21 exemption limits his job opportunities.

We agree with the BIA that Bratslavski’s limited job opportunities do not rise to

the level of economic persecution. “[E]mployment discrimination which stops

short of depriving an individual of a means of earning a living does not constitute

persecution.” Barreto-Claro v. U.S. Att’y Gen., 275 F.3d 1334, 1340 (11th Cir.

2001). Bratslavski did not contend, much less show, that he is deprived of all

means of earning a living in Israel. Indeed, Bratslavski was able to find work in

Israel in the past and did not lose either his sales agent position or his grocery store

manager position because of his Profile 21 exemption.


                                               7
                Case: 14-11540        Date Filed: 12/23/2014       Page: 8 of 8


       For all these reasons, the BIA did not err in concluding as a matter of law

that Bratslavski was ineligible for asylum, and the BIA’s determination is

supported by substantial evidence in the record as a whole. Because Bratslavski

failed to show asylum eligibility, the BIA correctly concluded that Bratslavski also

failed to meet the higher standard of proof for eligibility of withholding of removal

under the INA. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th Cir.

2001). 3

       PETITION DENIED.




       3
        Bratslavski’s petition for review does not challenge the BIA’s denial of his claim for
CAT relief, and thus his CAT claim is deemed abandoned. See Cole v. U.S. Att’y Gen., 712
F.3d 517, 530 (11th Cir.), cert. denied, 571 U.S. ___, 134 S. Ct. 158 (2013).
                                                    8